Title: From George Washington to Robert Morris, 19 January 1777
From: Washington, George
To: Morris, Robert

 

Dear Sir:
Morris Town, January 19, 1777.

Your favor of the 14th, with the despatches from Congress, came safe to hand, and those for the eastward forwarded on.
I am thankful to you for the information of Captn Bell. Intelligence of the same nature had come to me before, and I had no doubt (if the diversion intended to be made by Genl Heath towards New York, does not withdraw from the Jerseys, or detain part of the Troops said to be demanded from Rhode Island) but that a Storm will burst soon, somewhere.
How well we are prepared for it, my Letter to Congress, enclosed, will inform you.
I do immagine that the aim will be at this Army, Our numbers will be estimated larger than they really are. Genl Howe will not therefore, I should think, move forward, or leave us in his rear, but clear I am in my own judgment that he will indeavor to disperse this army, or move on to Philadelphia, unless his force is much less than we imagine, or he greatly misconceives ours, neither of which do I believe. For this reason, I again beg leave to give it as my opinion, that no part of the Public Stores that can be dispensed with, should remain in Philadelphia; and to request you, to urge Colonel Flower, not to continue the operations of his department a moment longer than he can avoid in that place, as it is only intended, not to be idle, while he is preparing his Elaboratory &c. &c. at York, or Carlyle.
Please to send me a pound or two of good Sealing Wax if it is to be procured.
